Citation Nr: 1327163	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-13 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent prior to February 18, 2009; and higher than 20 percent beginning February 18, 2009, for left ankle posttraumatic arthritis with ligament instability.

2.  Entitlement to a disability rating higher than 10 percent for right knee chondromalacia with early degenerative joint disease.

3.  Entitlement to a disability rating higher than 10 percent for disc degeneration, L5-S1, mild protrusion L4-5.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran has confirmed active duty service from October 2001 to May 2002; from March 26, 2003, to May 16, 2003; and from August 2004 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which continued ratings of 10 percent, each, for the Veteran's left ankle posttraumatic arthritis with ligament instability disability, right knee chondromalacia with early degenerative joint disease disability, and disc degeneration at L5-S1 and mild protrusion at L4-5 disability.

In a rating action dated in January 2010, a Decision Review Officer increased the rating for left ankle posttraumatic arthritis with ligament instability to 20 percent effective February 18, 2009.

In May 2012 the Veteran, through his representative, requested a Travel Board hearing.  In May 2013, the Veteran withdrew that request.


FINDINGS OF FACT

1.  In a rating decision dated in July 2007, the RO granted service connection for left ankle posttraumatic arthritis with ligament instability, right knee chondromalacia with early degenerative joint disease, and disc degeneration at L5-S1 and mild protrusion at L4-5, and assigned a 10 percent rating for each disability, effective October 1, 2005.  

2.  In a rating decision dated in April 2009, the RO continued the 10 percent ratings for the Veteran's left ankle posttraumatic arthritis with ligament instability, right knee chondromalacia with early degenerative joint disease, and disc degeneration at L5-S1 and mild protrusion at L4-5 disabilities.  The Veteran appealed that decision.  

3.  In January 2010, the RO increased the rating for the Veteran's left ankle posttraumatic arthritis with ligament instability disability to 20 percent effective February 18, 2009.

4.  In correspondence received by the Board in June 2013, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal for an increased rating for his service-connected left ankle, right knee, and lumbar spine disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim for a disability rating higher than 10 percent prior to February 18, 2009; and higher than 20 percent beginning February 18, 2009, for left ankle posttraumatic arthritis with ligament instability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a substantive appeal on the claim for a disability rating higher than 10 percent for right knee chondromalacia with early degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

3.  The criteria for withdrawal of a substantive appeal on the claim for a disability rating higher than 10 percent for disc degeneration, L5-S1, mild protrusion L4-5, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in July 2007, the RO granted service connection for left ankle posttraumatic arthritis with ligament instability, right knee chondromalacia with early degenerative joint disease, and disc degeneration at L5-S1 and mild protrusion at L4-5, and assigned a 10 percent rating for each disability, effective October 1, 2005.  

In March and April of 2009 the RO received additional medical evidence; and in April 2009 the RO issued a rating decision continuing the 10 percent ratings for the Veteran's left ankle posttraumatic arthritis with ligament instability, right knee chondromalacia with early degenerative joint disease, and disc degeneration at L5-S1 and mild protrusion at L4-5 disabilities.  The Veteran appealed the April 2009 decision.  

In January 2010, a Decision Review Officer increased the rating for the Veteran's left ankle posttraumatic arthritis with ligament instability disability to 20 percent effective February 18, 2009.

In May 2012, the Veteran perfected his appeal for an increased rating for his service-connected left ankle, right knee, and lumbar spine disabilities; however, in correspondence received by the Board in June 2013, the Veteran stated that he was withdrawing his pending appeal for increased ratings.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

The June 2013 correspondence from the Veteran clearly evinces the Veteran's intent to withdraw his appeal for an increased rating for his service-connected left ankle posttraumatic arthritis with ligament instability, right knee chondromalacia with early degenerative joint disease, and disc degeneration at L5-S1 and mild protrusion at L4-5 disabilities.  Consequently, there remain no allegations of errors of fact or law for appellate consideration in these matters.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal for a disability rating higher than 10 percent prior to February 18, 2009; and higher than 20 percent beginning February 18, 2009, for left ankle posttraumatic arthritis with ligament instability is dismissed.

The appeal for a disability rating higher than 10 percent for right knee chondromalacia with early degenerative joint disease is dismissed.

The appeal for a disability rating higher than 10 percent for disc degeneration, L5-S1, mild protrusion L4-5, is dismissed.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


